DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2021 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 6/11/2021.  Claims 1 and 9 are currently amended.  Claims 1-20 pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 are to an anode-free battery cell and method of creating the same.  Each claim recites providing an anode current collector with a carbon-based anode coating layer comprising a lithium-ion conductive electrolyte.  However, it is well-known in the art that an anode may include at least a current collector.  Further, by provision of the anode coating layer that coats the anode current collector, the anode coating layer constitutes part of the anode.  That is, all battery materials inherently include an anode, and at least by provision of the anode current collector, the claimed invention includes an anode and is not anode-free.  Further, the instant specification teaches that the anode current collector can function as both the anode current collector and the anode and depending on the material used to make the anode coating layer, the anode ion storage capacity may be increased [Specification – par. 0018].  For examination purposes, the instant claims are not considered to be anode-free but interpreted such that the battery includes --an anode comprising an anode current collector and a carbon-based anode coating layer that coats the anode current collector, wherein the carbon-based anode coating layer comprises a lithium-ion conductive electrolyte, and wherein no lithium hosting material is coated on the anode current collector--.
Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "wherein the carbon-based anode coating layer comprises a lithium-ion conductive electrolyte" in lines 4-5.  There is insufficient antecedent basis for this limitation 
	Claims 10-18 are similarly rejected for being dependent of and including the subject matter of base claim 9.
Claims 7-8 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7 and 14 is recites “lithium plating located between the anode correct collector and the anode coating layer.”  However, claim 1 recites “lithium metal plating occurs directly on the copper foil of the anode current collector during charging,” a carbon-based anode coating layer coating the anode current collector that comprises a lithium-ion conductive electrolyte, and separator and separator coating layers in contact with the cathode and the anode coating layer, respectively.  Claim 9 teaches the same subject matter with respect to the method of creating the battery.  In other words, the claimed battery and method for creating the same would result in a configuration having a sequence of:  anode current collector, anode coating layer, separator coating layer, separator layer and cathode.  An ordinary skilled artisan would readily appreciate that if an anode, free of an active material layer, is comprised of an anode current collector and an anode coating layer comprising a lithium-ion conductive electrolyte, and is separated from the cathode by a separator, lithium plating would necessarily occur between the anode current collector and the anode coating layer [Specification – pars. 0026; Fig. 3].  Thus, it is unclear as to whether the lithium plating on the anode current collector occurs on both sides of the anode current collector or on the side facing the anode coating layer.  For examination purposes 
	Claims 8 and 15 are similarly rejected for being dependent of and including the subject matter of base claims 1 and 9, respectively.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites, “wherein coating the anode current collector comprises coating the anode current collector with a slurry of carbon black, SBR (styrene-butadiene rubber), CMC (carboxymethyl cellulose) and water.”  However, base claim 9 recites that the anode coating layer is a carbon-based anode coating layer comprising a lithium-ion conductive electrolyte.  It is unclear whether the instant claim means to add a separate anode coating layer or further limit the anode coating layer of claim 9.  In light of the instant specification, it seems that the anode coating layer formed of a slurry including at least carbon black is a separate embodiment from the carbon-based anode coating layer including the lithium-ion conductive electrolyte [Specification – pars. 0022-23].

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 5, 7 and claims 10-11, 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 2-3, 5 and 10-11 include subject matter for performing a peel test and do not impart either structural features of the claimed battery or method of creating the same, respectively.  Thus, these claims do not further limit the subject matter of the base claims 1 and 9, respectively.
	Claims 7 and 14 is recites “lithium plating located between the anode correct collector and the anode coating layer.”  However, claim 1 recites “lithium metal plating occurs directly on the copper foil of the anode current collector during charging,” a carbon-based anode coating layer coating the anode current collector that comprises a lithium-ion conductive electrolyte, and separator and separator coating layers in contact with the cathode and the anode coating layer, respectively.  Claim 9 teaches the same subject matter with respect to the method of creating the battery.  In other words, the claimed battery and method for creating the same would result in a configuration having a sequence of:  anode current collector, anode coating layer, separator coating layer, separator layer and cathode.  An ordinary skilled artisan would readily appreciate that if an anode, free of an active material layer, is comprised of an anode current collector and an anode coating layer comprising a lithium-ion conductive electrolyte, and is separated from the cathode by a separator, lithium plating would necessarily occur between the anode current collector and the anode coating layer [Specification – pars. 0026; Fig. 3].  Thus, the subject matter of the instant claims does not further limit the inventions of respective claims 1 and 9.  
	Claims 8 and 15 are similarly rejected for being dependent of and including the subject matter of base claims 1 and 9, respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 4, 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6-8 of copending Application No. 16,243,041 in view of Park (US 2020/0203757 A1). 
Claims 1 and 6, 8 or 9 of copending application includes all limitations of instant claim 1 except:  (i) the anode current collector comprises copper foil; (ii) the anode coating layer is a carbon-based anode coating layer.  However, Park discloses a battery comprising (i) an anode current collector 21,51 comprising copper; and (ii) a protective layer 55 as a carbon-based anode coating layer comprising a lithium-ion conductive electrolyte [par. 0048,0089-90].
Claim 4 of copending application includes subject matter of instant claim 4.
Claim 6 of copending application includes subject matter of instant claim 7.
Claim 7 of copending application includes subject matter of instant claim 8.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed battery cell and method of creating the same are novel over the closest prior art – Park (US 2020/0203757 A1) and Manning (US 2014/0272531 A1).
Park and Manning disclose the cell and method of creating the cell according to claims 1 and 9, respectively, but fail to teach or suggest wherein the second adhesion strength of the second bond (i.e., between the separator coating layer and the anode coating layer) is greater than the first adhesion strength of the first bond (i.e., between the anode current collector and the anode coating layer).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724